Case 1:21-cv-01506-PKC Document 5 Filed 03/23/21 Page 1of1

Jason M, Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands(@ipcounselors.com:
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman(@ipcounselors.com
EPSTEIN DRANGEL LLP

60 East 42" Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff

Mattel, Inc.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MATTEL, INC.,

Plaintiff

v.

BABELOVE STORE, et al.,

Defendants

 

 

21-cv-1506 (PKC)

PROPOSED} 7

UNSEALING ORDER

WHEREAS the Court orders that this Action be unsealed and Records Management upload

all documents filed to date on the Electronic Case Filing system.

SO ORDERED.

ac
SIGNED this 28 day of Looe 2021, at 424A fm.

New York, New York

HON. P. KEVIN CASTEL
UNITED STATES DISTRICT JUDGE

 
